GOLDTHWAITE, J.
If the bill single is as described in the declaration, there is nothing more clear than that the words agent, &c. after the obligees name, must be considered as merely descriptive of the person, and not as investing Kelly with any legal interest in the contract. [Buffum v. Chadwick, 8 Mass. 109.]
The question as to the manner in which the judgment is entered, was settled in this Court adversely to the plaintiffs in *643error as long ago as Briggs v. Greenlee, Minor 123, when it was held to be entirely immaterial whether the judgment is in. debt or damages, if it be for the proper sum.
Judgment affirmed.